DETAILED ACTION
1.          Claims 1-16 have been examined and are pending.

Terminal Disclaimer
2.          The terminal disclaimer filed on 2/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,871,639 and 10,396,694 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Response to Amendment
3.          In response to the amendments received in the Office on 2/23/2021, the Office acknowledges the current status of the claims: claims 1, 5, 9, and 13 have been amended, and no new matter appears to be added.

Allowable Subject Matter
4.          Claims 1-16 are allowed.
5.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of wherein the information on the codebook configuration and the CSI-RS configuration includes a set of available precoding matrices for CSI feedback and a first number of antenna ports of CSI-RS in a first dimension and a second number of the antenna ports of CSI-RS in a second 
            Examiner further notes, in accordance with MPEP 1302.14, the Examiner is of the opinion the actions presented and replies filed by the Applicant make evident the reasons of allowance and satisfy the record as a whole. Applicant's remarks filed 2/23/2021 with regards to United States Patent Application Publication 2013/0083681 A1 to Ebrahimi Tazeh Mahalleh et al. in view of United States Patent 8,743,992 B2 to Enescu et al. have been considered and are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2014/0079149 A1 to Lee et al. at [0008], [0048], [0069], [0086], [0093], [0111], [0127], [0160], [0195]; and
US PGPub 2014/0192917 A1 to Nam et al. at [0005], [0019], [0056], [0097].

7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 9, 2021